Citation Nr: 1800060	
Decision Date: 01/03/18    Archive Date: 01/19/18

DOCKET NO.  14-02 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel
INTRODUCTION

The Veteran served on active duty from July 1981 to November 1981, and from September 1983 to June 1986.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that she suffers from hearing loss related to her in-service acoustic trauma.  The Veteran's claim for service connection for bilateral hearing loss has been denied on the basis that her hearing acuity does not meet the regulatory criteria to be considered hearing loss under the governing VA regulation.  See 38 C.F.R. § 3.385 (2017).  The Veteran has already been granted service connection for tinnitus related to in-service acoustic trauma.

During the Veteran's VA audiological examination in July 2011, her hearing acuity did not meet the defined criteria to be considered hearing loss under the governing VA regulation.  The Veteran has alleged that her hearing acuity has gotten worse since her examination, indicating that she now wears hearing aids that were prescribed by her VA treatment provider. See June 2017 BVA Hearing Testimony. 

In view of the fact that it has been six years since VA examined the Veteran, and in light of evidence suggesting possible worsening since that time, more contemporaneous medical findings are needed to fairly evaluate the Veteran's claim for service connection for bilateral hearing loss.  

While on remand, any additional VA and private treatment records should be associated with the claims file. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for her claimed disability.  After securing any necessary authorization from her, obtain all identified treatment records.  

In order to expedite the case, the Veteran may wish to submit all of these records to the AOJ to avoid delay.

2.  Following the development above, schedule the Veteran for a VA audiological examination which addresses the nature and etiology of her bilateral hearing loss.  The claims file must be provided to the examiner for review.  All appropriate tests and studies-specifically, audiometric and speech discrimination testing-should be accomplished.

Based on a review of the claims file and the results of the Veteran's examination, the examiner is asked to indicate whether the Veteran currently has hearing loss to an extent recognized as a disability for VA purposes.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

